Citation Nr: 0830677	
Decision Date: 09/10/08    Archive Date: 09/16/08

DOCKET NO.  08-09 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than February 10, 
2003, for the granting of service connection for degenerative 
disc disease of the thoracolumbar spine, to include whether 
there was clear and unmistakable error (CUE) in a February 1, 
1950 rating decision.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran served on active duty from February 1941 to 
October 1941.  

This appeal originally came to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of March and August 
2007 by the St. Petersburg, Florida, Regional Office (RO), of 
the Department of Veterans Affairs (VA).

In accordance with the provisions of 38 U.S.C.A. § 7107 (West 
2002) and 38 C.F.R. § 20.900 (2007), this case has been 
advanced on the Board's docket for the showing of good cause.  

The veteran filed a notice of disagreement concerning the 
issue involving the disability rating that has been assigned 
to his middle-back disability.  The United States Court of 
Appeals for Veterans Claims has held that where the Board 
finds a notice of disagreement has been submitted from a 
matter that has not been addressed in a statement of the case 
the issue should be remanded to the RO/AMC for appropriate 
action.  Manlincon v. West, 12 Vet. App. 238 (1999).  
Nevertheless, after the veteran filed his notice of 
disagreement, he filed a VA Form 9, Appeal to Board of 
Veterans' Appeals.  That form was received in March 2008.  On 
that form, the veteran stated that "the issue of the service 
connected percentage is not being disputed".  In other 
words, the veteran was in fact withdrawing his disagreement 
with the assignment of a 20 percent disability evaluation for 
the middle-back disorder.  The veteran then provided 
testimony before the Board in July 2008.  During that 
hearing, the veteran was asked whether the only issue he was 
appealing was the issuing involving clear and unmistakable 
error.  He responded positively.  Hence, since the veteran 
has "withdrawn" his disagreement with the disability 
evaluation that has been assigned to his middle-back 
disability, that issue is no longer before the Board and it 
is unnecessary to return that issue to the RO/AMC for the 
issuance of a statement of the case.  


FINDINGS OF FACT

1.  The RO originally denied the veteran's request for 
entitlement to service connection for a middle-back 
disability on February 1, 1950.  The veteran was notified but 
he did not appeal that action.  Hence, that decision became 
final.

2.  The RO received the veteran's claim to reopen his claim 
for entitlement to service connection for a back disability 
on February 10, 2003.

3.  After reopening the veteran's claim, service connection 
was granted for a middle-back disability via a rating 
decision of March 29, 2007.  A disability evaluation was 
assigned, effective February 10, 2003.

4.  The RO's reopening of the veteran's claim and then 
granting of service connection was based upon the veteran's 
medical records along with statements provided by the 
veteran.  

5.  The RO's original denial of service connection was based 
upon the veteran's medical records and written statements 
provided by the veteran.  

6.  The RO's February 1950 rating decision was consistent 
with and supported by the evidence of record and the existing 
legal authority.


CONCLUSIONS OF LAW

1.  The RO's February 1950 decision that denied entitlement 
to service connection for a back disability is final.  38 
U.S.C. § 709 (1946); Veterans Regulation No. 2(a), Part II, 
Par. III; Veterans Administration Regulation 1008; currently 
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2007).

2.  The legal criteria have not been met for an effective 
date prior to February 10, 2003, for the reopening of the 
veteran's claim and then the granting of service connection 
for a middle-back disability.  38 U.S.C.A. § 5110 (West 2002 
& Supp. 2006); 38 C.F.R. § 3.400 (2007).

3.  The February 1950 rating decision that denied service 
connection for a middle-back disability was not clearly and 
unmistakably erroneous.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 3.105 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for a middle back disability was granted 
via a rating decision, dated March 29, 2007.  A 20 percent 
disability rating was assigned.  The veteran was notified of 
that decision and he has now come before the Board asking 
that an earlier effective date be assigned.  He has intimated 
that that the RO committed clear and unmistakable error when 
it did not grant him an earlier effective date.

Initially, the Board notes that it has been determined by the 
United States Court of Appeals for Veterans Claims (Court) 
that the Veterans Claims Assistance Act of 2000 (VCAA), (West 
2002) is not applicable to claims involving statutory 
interpretation.  See Livesay v. Principi, 15 Vet. App. 165 
(2001); see also Dela Cruz v. Principi, 15 Vet. App. 143 
(2001) (holding that the VCAA does not affect matters on 
appeal when the issue is limited to statutory 
interpretation).  Consequently, the provisions of the VCAA, 
as well as VA's implementing regulations, will not be 
addressed in this portion of the Board's decision.  With 
respect to the notice provisions, the Board observes that a 
statement of the case along with various notice letters have 
notified the appellant of any type of evidence needed to 
substantiate his claim.

The record indicates that in December 1949, the veteran 
submitted a claim for entitlement to service connection for a 
"spinal injury".  The RO reviewed the veteran's claim and 
the available medical records, and subsequently denied 
service connection.  The RO issued a decision in February 
1950.  The record shows that the veteran was notified of that 
decision but he did not appeal it.  Hence, that decision 
became final.  

Fifty-four years later, in February 2003, the veteran filed a 
claim for benefits.  Specifically, he requested that his 
claim be reopened based upon the submission of new and 
material evidence.  After additional action occurred with 
respect to the claim, the Board reopened the veteran's claim 
and returned the claim to the RO for additional medical 
development.  Subsequently, the claim was granted in an RO's 
decision issued in March 2007.  The veteran was notified of 
that decision and he appealed.  He further modified his 
appeal with written statements made to the RO, which, in 
turn, issued an August 2007 rating decision concerning the 
effective date that was assigned.  The effective date of the 
grant was determined to be the date in which the RO had 
received the veteran's request to reopen his previously 
denied claim.  The date was February 10, 2003.  

The Board points out that if an appellant wishes to obtain an 
effective date earlier than that assigned by the RO, he or 
she must file a timely appeal as to that determination.  
Otherwise, the decision becomes final.  See 38 C.F.R. § 
20.1104 (2007).  In cases where an appellant seeks to reopen 
a claim for an earlier effective date that has become final, 
the Court has held that even if new and material evidence 
under 38 C.F.R. § 3.156 is submitted to reopen a claim, it 
cannot result in the assignment of an earlier effective date 
because an award may not be made effective prior to the date 
of the reopened claim.  See 38 U.S.C.A. § 5110(a) (West 
2002); 38 C.F.R. § 3.400(q)(1)(ii) (2007); Lapier v. Brown, 5 
Vet. App. 215 (1993).  Therefore, the only basis for 
challenging the effective date is a motion to revise the 
decision based on clear and unmistakable error.  See Rudd v. 
Nicholson, 20 Vet. App. 296 (2006).

In this case, the veteran did not perfect an appeal to the 
original 1950 decision.  He did perfect an appeal to the 
April 2003 decision but that decision was the action that 
found that new and material evidence had not been submitted.  
By law, the effective date of the award may not be earlier 
than the effective date of the reopened claim - that being 
the date in which the RO received his claim to reopen.  He is 
therefore not entitled to an earlier effective date for the 
granting of service connection for a middle back disability 
in the absence of clear and unmistakable error.  See Lapier, 
5 Vet. App. at 216-17.

Under 38 C.F.R. § 3.105(a) (2007), clear and unmistakable 
error (CUE) requiring revision of a prior final rating action 
exists only where it appears "undoubtedly" that "[e]ither 
the correct facts as they were known at the time, were not 
before the adjudicator or the statutory or regulatory 
provisions extant at the time were incorrectly applied."  
Russell v. Principi, 3 Vet. App. 310, 313 (1992); also, Glynn 
v Brown, 6 Vet. App. 523 (1994); Mason (Sangernetta) v. 
Brown, 8 Vet. App. 44 (1995); see, Crippen v Brown, 9 Vet. 
App. 412, 421 (1996) (the Court recognized in Russell, Glynn, 
and Mason that a viable claim of CUE must be premised on the 
RO's clear failure to consider certain highly probative 
evidence in the first instance, and not simply request that 
the Board reweigh or reevaluate the evidence reviewed by the 
RO in the prior final rating decision).

To claim CUE on the basis that previous adjudications had 
improperly weighed and evaluated the evidence can never rise 
to the stringent definition of CUE.  Also, broad allegations 
of failure to follow regulations or any other non-specific 
claim of error does not classify as CUE.  See Russell v. 
Principi, 3 Vet. App. 310 (1992); Fugo v. Brown, 6 Vet. App. 
40 (1993), motion for review en banc denied Feb. 3, 1994 (per 
curium).  If a veteran raises CUE, there must be some degree 
of specificity as to what the alleged error is and, that if 
true, would be CUE on its face, with persuasive reasons given 
as to why the result would have been manifestly different but 
for the alleged error.  Id., Scott v. Brown, 7 Vet. App. 184, 
191 (1994).

Additionally, a ". . . determination that there was 'clear 
and unmistakable error' must be based on the record and the 
law that existed at the time of the prior AOJ or BVA 
decision."  Russell v. Principi, 3 Vet. App. 310, at 314 
(1992).  Either the correct facts, as they were known at the 
time, were not before the adjudicator, or the statutory or 
regulatory provisions existent at the time were incorrectly 
applied.  Olson v. Brown, 5 Vet. App. 430, 433 (1993).  There 
must be more than a disagreement as to how the facts were 
weighed or evaluated, and the error must be outcome 
determinative.  Russell v. Principi, 3 Vet. App. 310, 313 
(1992).  If there was a clear error in judgment or the 
conclusion was not based on a consideration of the relevant 
factors involved in the claim or not in accordance with the 
law, the Board must decide that a CUE was made, and reverse 
the prior decision.  Porter v. Brown, 5 Vet. App. 233 (1993); 
Olson v. Brown, 5 Vet. App. 430; Russell v. Principi, 3 Vet. 
App. 310 (1992).

As a threshold matter, the veteran must make his claim of CUE 
with some degree of specificity.  Fugo v. Brown, 6 Vet. App. 
40 (1993).  "It is the kind of error of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error."  Id.  "[S]imply to claim clear and unmistakable 
error on the basis that previous adjudications have 
improperly weighed or evaluated the evidence can never rise 
to the stringent definition of clear and unmistakable 
error."  Id.  It must be remembered that there is a 
presumption of validity to otherwise final decisions, and 
that where such decisions are collaterally attacked, and a 
CUE claim is undoubtedly a collateral attack, the presumption 
is even stronger.  Id.

Turning to an analysis of the veteran's case, the Board finds 
initially that the RO's rating decision in February 1950, to 
which the veteran was notified by letter, is final since it 
was not appealed and is accepted as correct in the absence of 
CUE.

The veteran expresses disagreement with how VA physicians and 
then the RO evaluated the facts before it.  Specifically, he 
contends that RO and medical personnel were wrong when they, 
for whatever reason, concluded that the veteran played 
football in high school and that it was this action, along 
with a congenital condition, that caused his disability.  In 
accordance with Russell v. Principi, 3 Vet. App. 310 (1992), 
Newman v. Brown, 5 Vet. App. 99 (1993), and Fugo v. Brown, 6 
Vet. App. 40 (1993), the Board finds that no valid claim of 
error as to this claim has been raised, and the claim is 
denied.

That is, it appears in this instance that the veteran is 
essentially requesting that the Board reevaluate the evidence 
and reach a different result than that concluded by the RO in 
February 1950.  However, although he clearly disagrees with 
how the facts were weighed and evaluated at the time of that 
decision, this is not tantamount to clear and unmistakable 
error.  See Russell, 3 Vet. App at 313.  The Board does not 
find that the statutory or regulatory provisions in effect at 
the time were incorrectly applied by the RO.  The failure to 
correctly apply an applicable law or regulation must be shown 
undebatably which is not demonstrated in this case.  Based on 
the foregoing, the Board finds that the February 1950 rating 
decision that denied service connection was supported by 
evidence and was consistent with the law and regulations then 
in effect.  No error is found.  The Board thus concludes that 
this aspect of the February 1950 rating decision was not 
clearly and unmistakably erroneous and cannot be revised or 
reversed based on clear and unmistakable error.  38 U.S.C.A. 
§ 5109A (West 2002); 38 C.F.R. § 3.105(a) (2007).

In Sabonis v. Brown, 6 Vet. App. 426, 430, the Court held 
that in a case where the law is dispositive of the claim, it 
should be denied because of lack of legal entitlement under 
the law.  However, in Simmons v. Principi, 17 Vet. App. 104, 
115 (2003), the Court held that where the basis for the 
Board's decision denying a claim of CUE in a rating decision 
is the veteran's failure to plead CUE with the specificity 
required by Fugo, 6 Vet. App. 40, the remedy is dismissal 
without prejudice, and not denial.  The veteran's arguments 
amount to no more than a dispute over how the RO (and the 
examiner) weighed the evidence in his claim.  Inasmuch as 
Fugo held that a claim alleging improper weighing and 
evaluating of the evidence in a previous adjudication does 
not meet the restrictive definition of CUE, the Board will 
dismiss the veteran's claim.




ORDER

1.  Entitlement to an effective date earlier than February 
10, 2003, for the granting of service connection for a 
middle-back disability is denied.  

2.  The claim of clear and unmistakable error in the February 
1, 1950, rating decision that denied entitlement to service 
connection for a middle-back disability is dismissed without 
prejudice.




____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


